Mu. Justice Mestkezat,
dissenting:
I do not agree with the conclusions reached by the majority of the court, and hence dissent from the judgment about to be entered.
There are two questions presented on this record for consideration : 1. The jurisdiction of the court below, and incidentally the right and the duty of this court to consider and determine the question of its own motion or at the suggestion of an amicus curise. 2. The authority of the governor of Pennsylvania to veto a part of an item of an appropriation where that appropriation consists of one item and one sum.
We are met at the very threshold of this case by the question of jurisdiction. It was suggested by the attorney general in his argument in behalf of the state treasurer that the question should not be considered by this court as it ivas not raised by either of the parties to this contention. It appears on the record by an agreement of counsel for the parties “that all questions of jurisdiction and other technical defenses should be waived.” It is therefore necessary to determine the duty of this court in this respect, and it is the first matter for .consideration.
*180This was a petition by the attorney general of the commonwealth presented to the court of common pleas of Centre county, praying the court to issue a writ of mandamus against the state treasurer commanding him to notify the superintendent of public instruction in writing • that there were sufficient funds in the state treasury to pay the school district of Patton township, said county, its pro-rata share of the general appropriation upon whatever basis the court might determine the district was entitled to receive its proportionate share, and requiring the state treasurer to designate the amount which said district is entitled to receive under the general appropriation act, and to so inform the superintendent of public instruction. An answer was filed by the state treasurer, the case heard by the court below and the writ was refused and the petition was dismissed.
The application, therefore, was for a mandamus at the relation of the attorney general for the use of the school district of Patton township against the state treasurer of the commonwealth.' As I shall hereafter attempt to show, the court below had no jurisdiction of the subject-matter. Being without jurisdiction, its action was not only irregular but it was absolutely void: Philips’s Appeal, 34 Pa. 489; Miltimore v. Miltimore, 40 Pa. 155; Voorhees v. Bank of the United States, 10 Pet. 449; Borden v. Fitch, 15 Johns. (N. Y.) 121. The judgments and orders of a court without jurisdiction are mere nullities, and may not only be set aside at any time by the court in which they are rendered, but they may be declared to be void by every court in which they are presented: 17 Am. & Eng. Ency. of Law (2d ed.), 1046. In Miltimore v. Miltimore, supra, Thompson, J.s speaking for the court, says: “ When the jurisdiction does not exist, and usurpation takes its place, then all the acts of the tribunal are void ‘and of none effect’ and may be so treated in any collateral proceeding. Where there is no jurisdiction there is no authority to pronounce judgment, and consequently a judgment so entered is so but in form and similitude, and has no substance, force or authority.” The powers conferred upon a court are those given it by the constitution, by the common law or by statute. When its authority is not supported from either source, it is the duty of the appellate court to so declare. It is well settled in this state *181that want of jurisdiction in a court may be taken at any time: Stearly’s Appeal, 8 Grant, 270; Musselman’s Appeal, 101 Pa. 165. It is never too late to attack a judgment for want of jurisdiction: Fowler v. Eddy, 110 Pa. 120. The reason for this is that the action of a court wanting jurisdiction is without effect and wholly void. The judgment of the court below being void, it is the duty of this court upon its own motion or on the suggestion of an amicus curia; to determine the question. “ It is not matter of an adversary nature,” says Mr. Justice Foster in Olmstead’s Appeal, 43 Conn. 114, “ to be regarded with disfavor, like a dilatory plea. It is for the interest of the court, and must be the desire of the court, to know as early as possible that it has no jurisdiction, if such be the fact. If the information does not come early, it must not be rejected if it comes late. Whenever and however it comes, it should be received as the suggestion of an amicus curia;, and the proper legal action promptly taken. . . . When once before that tribunal (Superior Court), no matter by what door they gain admission, the jurisdiction of the court must always be a legitimate subject of inquiry. The suitors can come in by no door which shuts off inquiry into the jurisdiction.” In Lansing v. Chicago, etc., Railway Co., 85 Iowa, 215, Mr. Justice Rothrook, speaking for the court, says: “ But it is a familiar rule of practice that the jurisdiction of a court may be challenged at any time in the progress of the cause, and, if not raised by the parties, courts will take notice of questions of jurisdiction. . . . The impropriety of determining any question without jurisdiction is manifest.” Mr. Justice Dorsey, in Berrett v. Oliver, 7 Gill. & J. 191, delivering the opinion of the court of appeals of Maryland, says: “ Against the influence of such a defect (want of jurisdiction), you cannot shut your eyes, whether the defendant rely upon it as a defense, in his answer, by plea, or on demurrer, or not. It is a matter of law of which the court must judicially take notice. It admonishes them not to proceed in the trial: that they have no jurisdiction over the subject-matter thus illegally attempted to be brought before them!”
It therefore appears that it is the duty of this court to take notice of want of jurisdiction in the court below of its own motion or at the suggestion of an amicus curia;. In this case, other school districts similarly situated as Patton township in *182respect to this appropriation were permitted to appear by counsel and present an argument in behalf of the relator. The counsel for these districts has suggested the question of jurisdiction.
Having determined it to be the duty of the court to examine the question of jurisdiction, I will now proceed to consider the first of the two principal questions involved in this controversy, viz: the authority of the court of common pleas of Center county to entertain jurisdiction of the subject-matter of this contest. This incidentally involves also an inquiry into the jurisdiction of the Supreme Court to issue the writ of mandamus.
.In this country the courts empowered to exercise jurisdiction by mandamus are generally fixed by the constitutions of the various states or by legislative enactment not inconsistent therewith : High on Extraordinary Legal Remedies, sec. 580. The jurisdiction of the courts of Pennsylvania to issue the writ of mandamus is conferred by constitutional and legislative authority. The Supreme Court was established and its powers conferred by the Act of May 22, 1722, 1 Smith’s Laws, 112. The 11th section of the act required the courts to be holden twice in every year at Philadelphia, fixed the number of judges at three and conferred upon them “ full power and authority, by virtue of this act, when and as often as there may be occasion, to issue forth writs of habeas corpus, certiorari and writs of error, and all remedial and other writs and process, returnable to the said court, and grantable by the said judges by virtue of their office, in pursuance of the powers and authorities hereby given them.” The 18th section of the act conferred criminal and appellate jurisdiction on the judges and then provided that they “ generally shall minister justice to all persons, and exercise the jurisdictions and powers hereby granted concerning all and singular the premises according to law, as fully and amply, to all intents and purposes whatsoever as the justices of the courts of king’s bench, common pleas and exchequer' at Westminster, or any of them, may or can do.” The 1st section of the Act of June 16, 1836, P. L. 785, confers appellate jurisdiction oh the Supreme Court, and the 7th section provides that “ the judges of the Supreme Court shall have, full power and authority when and as often as there may be oc*183casion, to issue writs of habeas corpus, writs of certiorari and writs of error, and all remedial and other writs and processes returnable to said court.”
Mandamus was a high prerogative writ and in England was issued only out of the court of king’s bench. Blackstone (3 Comm. 110) says that the “ writ of mandamus is, in general, a command issuing in the king’s name from the court of king’s bench, and directed to any person, corporation, or inferior court of judicature within the king’s dominion, requiring them to do some particular thing therein specified, which appertains to their office and duty, and which the court of king’s bench has previously determined, or at least supposes, to be consonant to right and justice.” The authority of the king’s bench in this respect was conferred upon the Supreme Court of this state: Commonwealth v. Commissioners of Lancaster County, 6 Binn. 5; Pennsylvania Railroad Co. v. Canal Commissioners, 21 Pa. 9; Commonwealth v. Councils of Pittsburg, 34 Pa. 496; In re Sedgeley Avenue, 88 Pa. 509. No inferior tribunal could exercise jurisdiction in such cases. The courts of common pleas of the state were without authority to issue the writ: Commonwealth v. Commissioners, supra. In that case, Mr. Justice BeaCicbneidge said: “No subordinate court under the judicial system of this state ever had any power to issue a writ of mandamus.” Recognizing this lack of jurisdiction in the courts of common pleas and having a desire to remedy it to a certain extent, the legislature passed the Act of June 14, 1836, P. L. 626, the 18th section of which provides as follows : “ The several courts of common pleas, the president judge being present, shall, within their respective counties, have the like power with the Supreme Court to issue writs of mandamus to all officers and magistrates, elected or appointed in or for the respective county, or in or for any township, district or place within such county, and to all corporations being or having their chief place of business within such county.” The authority of the courts of common pleas to issue writs of mandamus was limited to the cases enumerated in the act. This was expressly so decided in Wolf v. Commonwealth, 64 Pa. 252, and in Commonwealth v. Wickersham, 90 Pa. 311.
It will be observed that the act of 1836, did not confer upon the courts of common pleas the authority to issue a mandamus *184to a state official. Hence this jurisdiction was still confined to the Supreme Court and it alone could exercise the jurisdiction. The act of 1836 continued in force until 1893. Section 1 of the Act of June 8, 1893, P. L. 345, practically re-enacts the act of 1836, and in addition contains the following clause: “ And the court of common pleas of the county in which the seat of government is or may be located shall have the power, and it shall be required, to issue the writ of mandamus to the lieutenant governor, secretary of the commonwealth, attorney general, secretary of internal affairs, superintendent of public instruction, state treasurer, auditor general, insurance commissioner, and commissioners of the sinking fund.” This act, therefore, was the first to confer upon any court of common pleas of the commonwealth jurisdiction to issue the writ of mandamus to a state official. Until its enactment,' no authority was vested in any court of common pleas to issue the writ to a state officer: Commonwealth v. Wickersham, supra. In that case an application was made to the court of common pleas of .Dauphin county in 1879 for a mandamus against the superintendent of public instruction. Judge Peauson in the court below held that there was no jurisdiction in the common pleas of Dauphin county to issue the writ under the general act of June 14, 1836, or the special act of April 7, 1870, and in discussing the question of jurisdiction under the act of 1836, said: “ By the common law the writ of mandamus was looked upon as a high prerogative writ, which could be issued out of the court of king’s bench alone, where the king was originally supposed to be sitting in person. The power to issue it did not exist in any inferior tribunal, and generally it was only allowed to prevent a failure of justice when the relator had no other legal remedy or one attended with great delay. By an early statute, act of May 22,1722, the Supreme Court of this state was authorized to administer justice as fully and amply, to all intents and purposes whatsoever, as the justice of the court of king’s bench, common pleas and exchequer at Westminster, or any of them, may or can do. That law continued in force, and the process of that court to run throughout the state to secure justice to all men until the convention for forming a new constitution, in the plenitude of its wisdom, abrogated the power altogether without conferring it on any other tribunal. The 3d section of the 5th article gives *185authority to issue writs of mandamus to all inferior courts, but takes away original jurisdiction in all other cases. See Butler v. Hartranft, Governor of Penna., 27 P. F. Smith, 154. No inconvenience was ever felt from the exercise of the power by the Supreme Court. We never heard of its abuse. The courts of common pleas in the state never were authorized to issue the high prerogative writ of mandamus until it was conferred in a very limited form by the 18th section of the act of June 14, 1836, which declares that they shall, within their respective counties, have the like power with the Supremo Court to issue writs of mandamus to all officers and magistrates elected or appointed in or for the respective county, or in or for any township, district or place within such county, and to all corporations being or having their chief place of business within such county. It is in these cases and over these persons and corporations alone that the courts of common pleas have jurisdiction.” The case having been removed to the Supreme Court, that court said: “ Upon the question of the jurisdiction of the court of common pleas of Dauphin county to issue a mandamus to a state officer, we adopt the opinion of the learned president of the court below.” The court not only approved Judge Pearson's conclusion, but adopted his opinion as the opinion of this court. It was, therefore, explicitly decided by this court that prior to the act of June 14, 1836, the courts of common pleas of the state were never authorized to issue the writ of mandamus, and that under the act said courts had jurisdiction to issue the writ only in the cases, and to the persons and corporations, therein named. Subsequent to the adoption of the constitution of 1873 and prior to the act of 1893.no court in the state had original jurisdiction to issue a writ of mandamus to a state officer.
I think it is clear that the court of common pleas of Centre county was without authority to issue the writ of mandamus to a state official, and hence it did not have the power to issue the writ to the state treasurer. As we have seen, under the decisions of this court, the courts of common pleas of the state have no general jurisdiction of the subject-matter and that whatever authority they possess was conferred upon them by statute. The counsel for the parties attempted to give jurisdiction to the court of common pleas of Centre county by an *186agreement “ that all questions of jurisdiction and other technical defenses shall be waived.” It is evident that they doubted the authority of that court to issue the writ and hence they sought to confer jurisdiction by consent. This, of course, was necessarily abortive. As the court had no general jurisdiction of the subject, it should have occurred to them that they were powerless to grant jurisdiction of this cause by consent. This is elementary law and is supported both by reason and authority. The decisions of this court supporting the principle are numerous, among which may be mentioned: Morrison v. Weaver, 4 S. & R. 190; Stoy v. Yost, 12 S. & R. 385; Collins v. Collins, 37 Pa. 387; Deihm v. Snell, 119 Pa. 316.
Why the attempt to confer jurisdiction on the common pleas of Centre county was made does not appear in the pleadings nor in the agreement signed by counsel waiving the question of jurisdiction. The act of 1893 empowering the court of common pleas in which the seat of government is situated, to issue the writ to state officers, like many similar statutes, was intended to make a certain class of important litigation exclusively cognizable by the court of common pleas exercising jurisdiction in the district in which the state capital is situated, and to protect the state officials from the annoyance and inconvenience of being compelled to respond with the records of their offices to writs issued in other and remote jurisdictions. The wisdom of such legislation must be conceded. For the additional duties imposed upon the judges of that court, extra compensation is provided in their salaries. As the attorney general is the legal adviser of the executive department, we must assume that he was familiar with-the statutes enacted specially for the benefit and convenience of its officials. It is, therefore, not apparent why he left the jurisdiction of a court, created for these purposes, and consented to a determination of the cause by a court with no authority, or at least of doubtful authority, to hear and determine it. If a speedy decision of the question involved was desired, the most favorable opportunity was presented in the court of common pleas of Dauphin county, with two judges on the bench. And this is true regardless of the county where the question first arose. But it is a fact familiar to every one that school districts in all parts of the state were demanding their share of the whole appropriation, and hence there could have *187been no difficulty in having a test case presented to the judges of Dauphin county at the pleasure of the attorney general. Nor does the reason appear nor the record disclose why the learned judge of the court of common pleas of Centre county entertained jurisdiction of the cause. He, like the attorney general, is presumed to know that his court was without authority over the subject-matter and that the consent of the parties could not confer jurisdiction upon it.
It is, therefore, clear under the decisions of this court that the court of common pleas of Centre county was without jurisdiction in the case, and that its decree was void. There is no power in this court to review the action of the court of common pleas on the merits of the cause, but we have authority, and it is our duty, to arrest the illegal action of the trial court. The whole proceeding in the trial court, from its inception to the final decree, was coram non judice. We ought, therefore, to direct the court below to do what it should have done of its own motion, viz : dismiss the petition for want of jurisdiction.
The other question for consideration involves the merits of the case, and requires the determination of the right of the executive to veto a part of an appropriation, embracing but a single item, contained in a general appropriation bill. The authority to exercise this power is claimed for the executive under article 4, section 16, of the constitution which provides as follows : “ The governor shall have power to disapprove of any item or items of any bill making appropriations of money, embracing distinct items, and the part or parts of the bill approved shall be the law, and the item or items of appropriation disapproved shall be void, unless repassed according to the rules and limitations prescribed for the passage of other bills over the executive veto.”
The general appropriation bill out of which this contention arises was approved by the governor on May 13, 1899. Section 8 is as follows: “ For the support of the public schools of this commonwealth for the two years commencing on the first day of June, one thousand eight hundred and ninety-nine, the sum of eleven million dollars, to be paid on warrants of the Superintendent of Public Instruction in favor of the several school districts of the Commonwealth: Provided, that the city of Philadelphia shall be entitled to a proper portion of this ap*188propriation, and out of the amount received by the city of Philadelphia there shall be paid the sum of three thousand dollars to the Teachers’ Institute of said city, the sum of three thousand dollars to the Philadelphia School of Design for Women for their corporate purposes, and the sum of ten thousand dollars to the Teachers’ Annuity and Aid Association of said city: Provided further, that warrants for the above, and all other unpaid appropriations for common school purposes, shall be issued in amounts designated by the state treasurer, and whenever he shall notify the superintendent of public instruction, in writing, that there are sufficient funds in the state treasury to pay the same.” After having approved the general appropriation bill the governor excepted therefrom certain items, one of which was the item in section 8, and disposed of it as follows : “ I approve of so much of this item which appropriates five million dollars annually, making ten million dollars for the two years beginning June 1, 1899, and withhold my approval from five hundred thousand dollars annually, making one million dollars for the two school years beginning the first day of June, 1899.” The school district at whose instance the writ of mandamus was applied for, denies the authority of the governor to veto a part of this item of 111,000,000, and thereby reduce the sum appropriated by the legislature for the use of the public schools. The question at issue requires the construction of section 16 of article 4 of the constitution quoted above.
It may be well to observe here that the governor has not vetoed any item directed to be specially appropriated from the part of the fund to which Philadelphia is entitled. His authority to disapprove any of those items is not an issue here, nor can it be invoked in aid of the construction claimed by the respondent or to sustain the authority of the executive to veto the one item of which the school fund is composed.
By section 15 of article 4, every bill passed by the assembly is required to be presented to the governor for his approval or disapproval. If he approve, it becomes a law, but if he veto it, it must be returned to the assembly, and if it is then passed by a two-thirds vote, it likewise becomes effective as a law; otherwise, not. By article 8, section 26, no order, resolution or vote to which the concurrence of both houses is necessary, except on the question of adjournment, shall be effective until it is ap*189proved by the governor or repassed by a two-thirds vote over his veto.
For the purposes of this case it is unnecessary to inquire into the origin and extent of the veto power exercised by the governors of the several states of the union. It is sufficient to say that the royal prerogative of refusing assent to legislation possessed by the sovereigns of England does not belong to the governor, but only such portion of it as has been specially delegated to him. This is a consequence from the differences existing between feudal sovereignties and governments founded on compacts. There the sovereignty is lodged in the king, here it belongs to the people. There the veto power is inherent in the king as sovereign, here it remains with the people, except such part of it as they in their wisdom may clearly and distinctly grant to the executive. Such authority granted to the governor of Pennsylvania was conferred upon him by the constitution of 18T3 and its extent and nature must be determined by that instrument. Former constitutions of the commonwealth did not contain any provisions similar to those embraced in article 8, section 26 and article 4, section 16. They are new to the organic law of the state. Prior to the adoption of the present constitution, the governor was compelled to approve or disapprove the entire appropriation bill, and could not give his consent to some of the items, and withhold it from others, embraced in the bill. This frequently led to the executive being coerced to approve many unwise and improper appropriations, as public necessity would not permit him to disapprove the whole bill. To remedy this evil, the veto power was extended by section 16 of article 4 so that he might strike out such items of an appropriation as were improper and permit the others to become effective. The section must be construed in the light of the purpose for which it was adopted, and the people did not intend to go further than was necessary to effect that object when they made it a part of the constitution.
Whatever veto authority the governor possesses, be it legislative or executive in its character, is, as has been said, conferred upon him by the constitution, and when he claims the right to exercise this power, it is incumbent upon him to show that the people have clearly delegated it to him. The grant of the power must be strictly construed: Field v. The People, 3 *190Ill. 79; Chance v. Merion County, 64 Ill. 66; State v. Farwell, 3 Pin. (Wis.) 393. In Field v. The People, Chief Justice Wilson, speaking for the court, says : “ In deciding this question (power of the governor), recurrence must be had to the constitution. That furnishes the only rule by which the court can be governed. That is the charter of the governor’s authority. All the powers delegated to him by, or in accordance with, that instrument, he is entitled to exercise, and no others. The constitution is a limitation upon the powers of the legislative department of the government; but it is to be regarded as a grant of powers to the other department. Neither the executive nor the judiciary, therefore, can exercise any authority or power, except such as is clearly granted by the constitution. . . . Upon the principle of our government, that the sovereign power of the state resides in the people, and that only such powers as they have delegated to their functionaries, can be exercised, where a claim of power is advanced by the executive, the question is, not whether the power in question has been granted to the people, but whether it has been granted to the executive; and if the grant cannot be shown, he has no title to the exercise of the power.” “ The right of its exercise (veto power) by an executive,” says Hatch, J., in People v. Board of Aldermen of the City of Buffalo, 20 N. Y. Supp. 53, “ must always be supported by plain and undoubted authority.” It is therefore clear that in the exercise of the veto power, the executive must act clearly within the constitutional provisions.
The third article of the constitution prohibits the legislature from passing any bill, except general appropriation bills, containing more than one subject. The same article requires the appropriation for the public schools to be embraced in the general appropriation bill. This, as we have seen, was done in the act of 1899. It is contained in section 8, and embraces but one item, to wit: $11,000,000, for the two years subsequent thereto.
Let us examine the language of article 4, section 16, of the constitution, and see if it, viewed in the light of other veto provisions of the instrument, sustains the interpretation placed upon it by the executive. In construing this section it is well to remember the language used by Chief Justice Gibson in Monongahela Navigation Co. v. Coons, 6 W. & S. 114: “ A constitution is made, not particularly for the inspection of *191lawyers, but for the inspection of the million, that they may read and discern in it their rights and their duties, and it is consequently expressed in the terms that are most familiar to them. Words, therefore, which do not of themselves denote that they are used in a technical sense, are to have their plain, popular, obvious and natural meaning.” Section 16 confines the use of the veto power to bills making appropriations of money containing more than one item. Such bills are the only ones that may contain “ more than one subject.” As the school appropriation is, by the constitution, required to be embraced in the general appropriation bill, it is “ one subject ” of the many that the bill may contain. This could not be reached by the general veto power conferred on the governor by section 15 of article 4. That would authorize him to veto the whole bill, but not a single item of the bill. He must, therefore, resort to the power given him in section 16. The bill of 1899 “ embraces distinct items,” and therefore this provision of the constitution applies to it. The governor could under this authority disapprove of “ any item or items ” of the bill. By reference to the act it appears that the appropriations made for the several departments of the government, except that for the support of the public schools, are each divided into, and composed of, several items. The executive may, therefore, in his discretion, disapprove one or more of the items in each or all of the several appropriations. The part or parts of the bill composed of entire items, and not the part or parts of entire items, he may approve and thus make them the law. In other words, the executive has authority to select such of the many items contained in a general appropriation bill as he may desire and disapprove them, and the parts of the bill embracing separate and entire items, which he approves, shall be the law. Item, as used in the constitutional provision, signifies a specific sum appropriated to a specific purpose, and not a fractional part of said sum thus appropriated. Such is the plain language of the instrument, and in its interpretation there is no necessity for resorting to any technical rules of construction, or to the exposition of it by former executives. When the language of the constitution is plain it is not within the province of the court to speculate as to the purpose of its framers: 6 Am. & Eng. *192Ency. of Law (2d ed.), 922. Extrinsic aid in the construction of it may be resorted to only where doubts exist which it is impossible to solve from an inspection of the instrument itself : 6 Am. & Eng. Ency. of Law (2d ed.), 929.
The executive, however, maintains that his authority to veto is not confined to “ any item or items ” of the bill, but that he may disapprove a “ part of an item,” and such is the argument here by the attorney general for the respondent. This, as we have seen, is not the plain, obvious meaning of the language used in the instrument itself. To sustain the position it is argued for the respondent that, unless his construction be given the section, and the executive be thereby permitted to annul its requirements, the governor cannot obey the 4th section of article 9 and keep the appropriations within the revenues of the state. This interpretation may appeal strongly to the lay mind and convince the over-burdened taxpayer that the executive is enforcing the constitution by violating it, but it will find no support in the well established canons of constitutional construction. As was said by the late Chief Justice Gbeen in the very recent case of Commonwealth v. Griest, 196 Pa. 411, in speaking of an alleged conflict between two articles of the constitution, “ each one contains all the essentials for its complete enforcement without impinging at all upon the functions of the other. And it follows further that because each of these articles is of equal dignity and of obligatory force with the other, neither can be used to change, alter or overturn the other.” But is such power necessary to prevent the state from becoming involved beyond its revenues ? Clearly not. The executive has the authority to veto the whole of any item of, or an entire bill making, an appropriation. Aside from the school fund, he could therefore have destroyed the entire appropriations if he had so desired and the emergency had required it. But it may be suggested that this would have stopped the wheels of the government, and would have been a violation of the constitution. Concede it. The executive would then have been placed in the position of violating another part of the constitution instead of infringing article 4, section 16. The difference is only as to 'what part of the instrument shall be violated, and in bestowing upon the governor the authority to determine which part of the organic law he will *193enforce and what part he will annul. Such a construction is not in consonance with any rule in the books.
It is contended by the respondent that because the governor may disapprove of a distinct item of an appropriation bill, he may reduce that item to any sum he may desire to approve. The practical operation of such a construction of his veto power would be to annul section 1 of article 2 of the constitution which provides that “the legislative power of this commonwealth shall be vested in a general assembly.” It is well known that most of the appropriation bills are passed upon by the governor after the legislature has adjourned and consequently after it has had an opportunity to repass the bills over his disapproval. He could, therefore, under the authority claimed by respondent, determine the amount of every appropriation by reducing the various items embraced in general appropriation bills. This is solely a legislative function under the constitution which in no form is granted to him in that instrument. It places the legislature in the position of being able to fix the maximum of an appropriation to any object, subject, however, to the will of the governor whether he will permit the members of that body to exercise their judgment as to the amount of the item appropriated. Such was clearly not the intention of the people who adopted the constitution. The executive may, for any reason deemed sufficient by him, deprive the beneficiary of the item appropriated, unless subsequently passed over his veto, but he is not empowered to take from the legislature its constitutional prerogative of fixing the amount of the item to be appropriated. That is purely a legislative, and not an executive, function under the constitution of Pennsylvania.
The counsel for the respondent in further support of his position, directs attention to article 10, section 1, which requires the general assembly to “ appropriate at least one million dollars each year for that (school) purpose.” He argues that this is mandatory on the governor. If this be true, what would the governor do if the $1,000,000 thus constitutionally required to be appropriated should, with other appropriations deemed necessary by the executive, exceed the revenues of the state ? His position seems to me to be illogical. His argument, as we have seen, is that the school appropriation of 1899 must be scaled down in order to keep it within the revenues. He con*194cedes that he must arrest the scaling process when he arrives at the $1,000,000 point. Why stop there if the appropriations are still in excess of the revenues ? The object to be attained in reducing the appropriations is the same as when the process was begun on the $11,000,000 fund, to wit: to bring it within the revenues as required by section 4 of article 9 of the constitution. He cannot logically stop the reduction until the whole appropriation is wiped out if the condition of the state treasury require it. In other words, the construction he invokes in the case at bar which gives the governor the right to disapprove a part of an item to keep the appropriations within the revenues, necessarily leads to the conclusion that the executive may destroy the entire school fund in order to protect the credit of the state, This is directly antagonistic to the position of. the counsel for the respondent that article 10, section 1 is mandatory on the governor.
I do not deem it necessary to discuss the right of the governor to veto an appropriation of $1,000,000 which the general assembly is required to make for the annual expenses of the public schools. It may be that he possesses that power, should the necessities of the occasion require the exercise of it. While I think it is clear that it was the intention of the framers of the constitution that at least $1,000,000 should be annually appropriated for the purpose, yet the language of the section is that “the general assembly .... shall appropriate at least $1,000,000 each year for that purpose,” and not that there shall be appropriated that sum for the purpose. Nothing is said in the section as to what action in regard to the appropriation the executive may, or may not take. His authority in the premises, therefore, must be sought in the other provisions of the instrument. However, I express no opinion as to the proper construction of the section. I may add that the necessity for the executive’s disapproval of the minimum sum thus required to be appropriated is too remote to be seriously' considered. As I have said, he could use his veto on all other appropriations first, and when he had done so, it is practically certain that he would have no occasion to attack the school fund and the constitutional provision which protects it.
There is no real conflict between the provisions of the constitution involved in the disposition of this case and no diffi*195culty in carrying them into execution. Such a condition of affairs can only arise on presumptions wholly unfounded and unwarranted. To justify the executive in vetoing a part of this appropriation he must assume that (a) the expenditures of the government will exceed its revenues, and that (6) the legislature, a co-ordinate and coequal branch of the government, will violate the constitution in making appropriations in excess of the revenues. I do not think it lies with one branch of the government to assume that a co-ordinate branch will violate the organic law of the state. As said by Chief Justice Black in Commonwealth v. Hartman, 17 Pa. 119, “ a decent respect for a co-ordinate branch of the government compels us to deny that any such danger can ever exist.” It is evident that the framers of the constitution and the people who adopted it never anticipated such a condition of affairs in the state. They presumed that the legislature, like the executive, would perform its constitutional duty. Above all, they never conceived the idea that the appropriations would so far exceed the revenues that the governor could not, by the use of the general veto power conferred by the constitution, bring them within the available funds of the state.
So far I have discussed the abstract question of the right of the governor to veto a part of the appropriation contained in the single item in section 8 of the general appropriation bill. Turning, however, to the respondent’s answer we find in paragraph seven the following: “ The respondent admits that there are sufficient funds in the state treasury to pay said school district its proportionate share of the amount to which it is entitled, whether made upon the basis of $5,000,000 annually or $5,500,000 annually, and he further avers that he is willing to designate the amount due said district on whatever basis the court shall decide it is entitled to receive the same.” This shows that the executive’s anticipation of a depleted treasury was groundless and that there are sufficient funds in the treasury to pay the school district on the basis of the full appropriation made by the legislature. The respondent, therefore, does not deny that he has the funds to comply with the demand of the writ if it is issued. But if the prospective deficiency in the revenues had been realized as anticipated by the governor, the act itself making the appropriation would have protected *196the treasury from the demands of the school districts of the state, and would have afforded the state treasurer a complete and sufficient answer to this application. The proviso to the appropriation is as follows: “ That warrants for the above, and all other unpaid appropriations for common school purposes, shall be issued in amounts designated by the state treasurer, and whenever he shall notify the superintendent of public instruction, in writing, that there are sufficient funds in the state treasury to pay the same.” The appropriation, therefore, was not payable until the state treasurer notified the superintendent of public instruction that he had sufficient funds for the purpose. Until the money was in the treasury, the state treasurer could, under the proviso to the appropriation act, refuse all demands on him for the appropriation, and could successfully resist official action to compel him to pay it. This application is to require the state treasurer to notify the superintendent of public instruction that he has the funds to enable him to pay the appropriation, and is therefore in accordance with this provision of the act, and was a recognition of its effectiveness by the attorney general when he granted the school district permission to apply in his name for the writ of mandamus-.
The counsel for the respondent and the executive in his veto urge in favor of their construction of this provision of the constitution, that former governors have put a like interpretation upon the authority to veto a part of a single item of an appropriation. A similar reason was unsuccessfully invoked by the present executive and his attorney general in Commonwealth v. Griest, supra, in support of the governor’s right to veto a resolution of the legislature proposing an amendment to the constitution. Deference is accorded the construction of a statute or constitutional provision by the legislative or executive branch of the goverment, but it is only considered in aid of interpretation when the instrument to be construed is itself ambiguous and not free from doubt. When the language is plain and the intent of the provision is clearly deducible, extrinsic circumstances and practical construction are not permitted to have any force in its interpretation: Story on Constitution, sec. 407 ; Cooley’s Constitution Limitation, 84. The rule, therefore, cannot be invoked to aid in the construction of this section of the constitution. I think the section in question is not ambiguous nor susceptible *197of two interpretations and hence its language is the sole guide to its construction. However, an examination of the veto messages referred to in the respondent’s brief shows that all of them do not support his construction of the constitutional provision in question. Some have no application by reason of dissimilar facts, others suggest necessity as the basis of their action and interpretation, while others distinctly recognize the lack of authority in the executive to disapprove of a part of an item. Such construction is worthless as a precedent to a court of justice in the interpretation of a constitutional provision.
As the result of a consideration of the merits of the contention, I am clearly of the opinion that the executive was without authority to disapprove fl,000,000 of the total appropriation by the legislature for the support of the public schools. The bill having been approved by the governor, and the exception therefrom of a part of the school fund item being void, the entire amount became effective for the purpose for which it was appropriated. The propriety of appropriating such a large sum may be challenged, and the suggestion of the governor that it is “ a larger sum than is appropriated by any other state in our great country ” is doubtless true ; but with these be can have no concern. The people of the commonwealth adopted a constitution authorizing the general assembly to make the appropriation without granting the excutive authority to disapprove a part of it, and with them rests the responsibility for the sum appropriated. From the constitutional provision requiring a minimum sum to be appropriated for the use of the public schools, it is evident that the people regarded the fund so appropriated as sacred, and desired it to be beyond the control of the executive. It is so written in the organic law of the state and no power, judicial or executive, should be permitted to frustrate the clearly expressed object.